Citation Nr: 0124201	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
grant of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from October 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, and assigned a 10 percent rating, effective 
January 1999.  By rating decision of July 1999, the veteran's 
rating for PTSD was increased to 30 percent, effective 
January 1999.  The 30 percent rating continues in effect to 
this date.  

In August 2000, the veteran testified at a personal hearing 
before a hearing officer at the RO.  The transcript of the RO 
hearing is of record.  

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with his claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

During the pendency of this claim, there has been a 
substantial change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which redefined VA's duty to assist, enhanced 
its duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).

VCAA had not been enacted when the RO adjudicated the 
appellant's claim, and the RO should address whether it has 
complied with all notice and assistance required.

The veteran states that his PTSD is more severe than the 
current evaluation reflects.  The veteran has appealed the 
initial evaluation of the aforementioned disability.  
Therefore, this issue on appeal is one in which the 
possibility of staged ratings must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Separate ratings 
may be assigned for separate periods of time based on the 
facts found, and all evidence relating to the veteran's 
disability from the initial grant of service connection must 
be considered.  

Additionally, the record reflects that the veteran is 
involved in group therapy in a PTSD program at the VA medical 
center (VAMC), New Orleans, Louisiana.  An August 2000 
deferred rating decision asked for outpatient treatment 
records from April 2000 to the present from the VAMC, 
Alexandria, Louisiana.  The records received did not include 
outpatient group therapy notes.  The VA examiner during the 
veteran's September 2000 examination also noted that the 
veteran received outpatient treatment at the VAMC, New 
Orleans, Louisiana.  VA is on notice, at least, of 
potentially relevant medical information.  VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal.  Therefore, in the instant claim, it is necessary to 
obtain the aforementioned medical records, if they exist, 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet. App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); 38 U.S.C.A. § 5103A(c) (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)). 

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

2.  The RO should obtain all VA 
inpatient/ outpatient treatment records, 
for the veteran's PTSD, since April 2000, 
and particularly his group counseling 
notes, from the VAMC, New Orleans, 
Louisiana, if any, and associate them 
with the claims file.  38 U.S.C.A. 
§ 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)(i)).

3.  If additional records are obtained, 
refer the claims file to the examiner who 
conducted the September 2000 VA 
examination, if that same examiner is 
available.  Ask the examiner to review 
the additional treatment records to 
determine and determine whether they 
warrant any change in the September 26, 
2000, examination report.  

Only if the same examiner is not 
available, schedule the veteran for a VA 
examination to evaluate his service-
connected PTSD.  All indicated studies 
deemed necessary by the examiner should 
be performed.  The veteran's claims files 
and a copy of this remand are to be made 
available to the examining physician for 
review in connection with the 
examination, and the examiner is asked to 
indicate on the examination report that 
he or she has reviewed the claims file.  
The examiner is asked to assign a global 
assessment of functioning (GAF) score 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders(DSM-IV) and 
explain what the assigned score 
represents.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be typed.  

4.  Review the claims file and ensure 
that all necessary notice and development 
has been undertaken.  If any development 
is incomplete, undertake appropriate 
corrective action.  Whether staged 
ratings are appropriate should be 
considered.

5.  The RO should then readjudicate the 
aforementioned claim.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

